                         Case 2:19-cv-01251-JCM-DJA Document 42 Filed 10/23/19 Page 1 of 3



                  1 Marqufs Aurb~ch Coff~ng
                    Nick D. Crosby, Esq.
                  2 Nevada Bar No. 8996
                    Jackie V. Nichols, Esq.
                  3 Nevada Bar No. 14246
                    1 0001 Park Run Drive
                  4 Las Vegas, Nevada 89145
                    Telephone: (702) 382-0711
                  5 Facsimile: (702) 382-5816
                    ncrosby@maclaw.com
                  6 jnichols@maclaw.com
                      _Attorneys for Defendants LVMPD
                  7   and Officer Robert Brown

                  8                          UNITED STATES DISTRICT COURT

                  9                                  DISTRICT OF NEVADA

                 10 ~ DAVID LAVELLE,                                              Case Number:
                                                                             2:19-cv-0125 l -JCM-DJA
~                11                               Plaintiff,
Z
w           ~ 12            vs.                                         STIPULATION AND ORDER TO
                                                                        EXTEND LVMPD DEFENDANTS'
O           °°
            ~' 13                                                     REPLI' IN SUPPORT OF ITS MOTION
U        '^ o
            No
              CITY OF LAS VEGAS NEVADA; LAS
F~-1
W 'G Q
       N ~ M
      oo N
              VEGAS    METROPOLITAN POLICE                            TO DISMISS PLAINTIFF'S VERIFIED
U Q b ~ 14 DEPARTMENT; and ROBERT BROWN,                                   AMENDED COMPLAINT
~ ~~          Police Officer with Las Vegas Metropolitan
~ ~z~      15 Police Department in his official and                            (FIRST REQUEST)
  n.
~ ~'
  .-~ bA      individual capacities,
Q'' o > ~ 16
~ ~ ~~
F~1      a M                                      Defendants.
                 17



                 10       ` The parties, by and through their undersigned counsel of record, and hereby agree
                 19 and jointly stipulate that the LVMPD Defendants' Reply in Support of its Motion to Dismiss

                 20 Plaintiff's Verified Amended Complaint [ECF No. 27], currently due on October 28, 2019,

                 21   be extended to and including Monday, November 4, 2019.
                 22

                 23

                 24

                 25

                 26

                 27
                                                               Page 1 of 3
                                                                             MAC:14687-222 3879520 1 10/23/2019 11:02 AM
                      Case 2:19-cv-01251-JCM-DJA Document 42 Filed 10/23/19 Page 2 of 3



                         Counsel for LVMPD Defendants has several competing deadlines on October 28,

             21 2019 and the parties have agreed to a one-week extension for LVMPD Defendants' reply

             3    deadline.   This request for extension is made in good faith and necessary to provide

             4 additional time for preparation of the response and not for the.' purposes of delay.

             5    WHEREFORE, the parties respectfully request that the Reply be extended to and including

             6 Monday, November 4, 2019.

             7 DATED this 23rd day of October, 2019                     DATED this 23rd day of October, 2019
                                                                        MARQUIS AURBACH COFFING
             8

          9 By: /s/Nathan W. Kellum                                     By: /s/ Jackie V. Nichols
               Nathan W. Kellum, Esq.                                      Nick D. Crosby, Esq.
         10    (pNo hate vice)                                             Nevada Bar No. 8996
               TN BAR #13482; MS BAR # 8813                                 Jackie V. Nichols, Esq.
~        11    Center for Religious Expression                             Nevada Bar No. 14246
z              699 Oakleaf Office Lane, Suite 107                           10001 Park Run Drive
w      ~ 12    Memphis, TN 38117                                            Las Vegas, Nevada 89145
                                                                            Attorneys for Defendants LVMPD and
~
V      ~ 13
      ~ N            David J. Merrill, Esq.
                                                                            Officer Robert Brown
      ~M
                     Nevada Bar No. 6060
UQ~~ 14              David J. Merrill, PC
~                    10161 Park Run Drive, Suite 150
~ ~'~
  ~z~ 15
     a ~~            Las Vegas, Nevada 89145
                     Local Counsel
~ o>~ 16
~~~~
H  a M               Attorneys for Plaintiff David Lavelle
a      N    I /




~           18                                               t ' _ 1_
►~
            19           The above Stipulation is hereby GRANTED.
            20                             October 24,
                         IT IS SO ORDERED this     day 2019.
                                                       of                                         2019.
            21

            22
                                                             UNITED STATES DISTRICT COURT JUDGE
            23

            24

            25

            26

            27
                                                         Page 2 of 3
                                                                                 MAC:14687-222 3879520 1 10/23/2019 11:02 AM
                         Case 2:19-cv-01251-JCM-DJA Document 42 Filed 10/23/19 Page 3 of 3



               1                                   CERTIFICATE OF SERVICE

               2            I hereby certify that I electronically filed the foregoing STIPULATION AND

               3 ~I ORI3ER TO EXTENll LVMPD DEFENDANTS' REPLY IN SUPPORT OF ITS

               4 MOTION TO DISMISS PLAINTIFF'S VERIFIED AMENDED COMPLAINT

                5 (FIRST REQUEST) with the Clerk of the Court for the United States District Court by

               6 using` the court's CM/ECF system on the 23rd day of October, 2019.

               7            ~       I further certify that all participants in the case are registered CM/ECF users

                8 and that service will be accomplished by the CM/ECF system.

               9            ❑       I further certify that some of the participants in the case are not registered

              10 CM/ECF users. I have mailed the foregoing document by First-Class Mail, postage prepaid,

~             11     or have dispatched it to a third party commercial carrier for delivery within 3 calendar days
z
w         ~ 12 to the following non-CM/ECF participants:
O    ~~ 13                                                       N/A
  ~~~,
U Q~~
~ _
     ~~ 14
~ xz¢
  ~ w 15
~ °'
~                                                                 An employee of Marquis Aurbach Coffing
     bA

d' o > q 16
~..~{ ~M
y~        N   1 '~
^'        O
V~

Q~            1g


              19

              20

              21

              22

              23

              24

              25

              26

              27
                                                              Page 3 of 3
                                                                                MAC:14687-222 3879520 1 10/23/2019 11 :02 AM
